Case 1:19-cv-00715-LO-IDD Document 46 Filed 07/23/19 Page 1 of 2 PageID# 618




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division


JUUL LABS, INC.,

                   Plaintiff,


v.                                                  Civil Action No. 1:19-cv-00715


YASER AHMED, GREG HILLHOUSE, PANTELEY
NIKOLOV, MIN ZHANG (敏 张), DANIEL WHITE,
WENJIANG MAI, DONG DONG WANG (东东 王),
ARTHUR BERNARD, MARK DERIAS, KEVIN
SULLIVAN, ANTONIO CRESSOTTI, RUSSELL
MCGOWAN, ZHENYU ZHU, LIAN CUI JIANG (莲翠
蒋), XIAO HUA WANG (小华 汪), ROY WALKER,
YERVAND SETOYAN, GREG WILSON, EMAN
GHALY, HAI YAN XIANG (海艳 项), JORDAN
HORST, MYRON DOYLE, BENZ TRAN, DENNIS
HAMMER, JIAQI CHEN, DUY TRAN, ANGELENE
QUIMBAYA, KENNETH BUSS, PENG LIN (鹏 林)
IVAN ZAMBAROV, APRIL CASELLA, NIKOLAY
ZANBAROV, TRACY WISBY, MERVAT
ABOULAYLA, NOAH MARTANO, NICOLE EGDORF,
JOSIF LEITNER, HARLEN NAPPI, ROBERT RULE,
MINGHUA HUANG, SARAH GRIFFITH, JACOB
COLEMAN, SLADE HANSON, ALEJANDRO PIEDRA,
CHRISTY VASQUEZ, HUI QI LIN (辉棋 林), WENBO
LEI, MARCIO DIAZ, ALI TOY, JESSE LAZAR, SIBEL
TOY, NIDAL HAMAYEL, IMAD RIHAN, ZAHEY
SAMEEH, JASON KIM, FREDERICK ROESEL, YAN
XIONG, BOBBY TAYLOR, CAROL PRINE, JIAWEI
HUANG, DARIO VASQUEZ, KENGATE LEEN,
JORDAN MCLEOD, KYLE JACKSON, KYLE
PATTERSON, KIMBERLY STRATOS,

                   Defendants.
Case 1:19-cv-00715-LO-IDD Document 46 Filed 07/23/19 Page 2 of 2 PageID# 619




                                    NOTICE OF HEARING

       PLEASE BE ADVISED THAT on Friday, July 26, 2019 at 10:00 A.M., or as soon

thereafter as counsel may be heard, Plaintiff Juul Labs, Inc. will move this Court for the entry of

their Motion for entry of a Preliminary Injunction in accordance with the accompanying motion

and sealed memorandum.



Date: July 23, 2019                         Respectfully submitted,

                                            /s/ Monica Riva Talley
                                            Monica Riva Talley (VSB No. 41840)
                                            Byron Pickard (VSB No. 47286)
                                            Dennies Varughese, Pharm.D. (pro hac vice)
                                            Nirav N. Desai (VSB. No. 72887)
                                            Nicholas J. Nowak (pro hac vice)
                                            Daniel S. Block (pro hac vice)
                                            STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                            1100 New York Ave., N.W., Suite 600
                                            Washington, DC 20005-3934
                                            Telephone No.: (202) 371-2600
                                            Facsimile No.: (202) 371-2540
                                            mtalley@sternekessler.com
                                            bpickard@sternekessler.com
                                            dvarughe@sternekessler.com
                                            ndesai@sternekessler.com
                                            nnowak@sternekessler.com
                                            dblock@sternekessler.com

                                            Attorneys for Plaintiff




                                                2
